DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 8430294, hereafter “Ho”) in view of Lee et al. (US 9815149, hereafter “Lee”).
Regarding claim 1, Ho discloses a flux consisting of an organic acid (carboxylic acid) for salt formation and amine (abstract), which amine meets either for salt formation or not for salt formation, wherein amount of the organic acid to the amount of the amine includes 1:1 mass ratio (col. 9, lines 1-3), which meets 100 parts by mass organic acid to 100 parts by mass amine (1:1 ratio). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. The flux is rosin-free and solid or liquid at 25°C. Exemplary carboxylic acid can be any acid such as malonic acid, succinic acid or glutaric acid (col. 3, line 60), which are identical to those used by Applicant. Ho discloses many types of amines (see columns 5-6), but does not specifically mention polyoxyalkylene ethylenediamine for salt formation. However, use of such amine is known in the art. Lee teaches a flux composition comprising an amine which plays a dual role of enhancing flux-tackiness and flux-residue cleaning capability; the amine is soluble in water and can be tetrakis(2-hydrohxypropyl)ethylenediamine [polyoxyalkylene ethylenediamine] (col. 3, lines 18-25), which meets recited amine for salt formation. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate ethylenediamine similar to Lee in the flux composition of Ho because doing so would provide enhanced flux-tackiness and flux-residue cleaning capability. Thus, Ho as modified by Lee includes claimed organic acid for salt formation and amine for salt formation in the flux.
Examiner notes that claimed rotational viscosity measured by a rheometer is a resulting property of the flux composition and not a structural feature. Furthermore, Applicant’s specification states: By setting the organic acid to be within a range between 10 parts by mass or more and 645 parts by mass or less, the salt formed by the organic acid and the amine can be solid or a highly viscous liquid (see paragraph [0032] of the published application). Since the flux of Ho contains the claimed mass ratio of organic acid to amine, the salt formed therein intrinsically forms a highly viscous liquid having the claimed viscosity. Accordingly, the flux taught by combination of Ho & Lee necessarily possesses the rotational viscosity of 3500 Pa-s or more when plates of a rheometer are rotated at 6 Hz. The courts have held that a chemical composition and its properties are inseparable. “Products of identical chemical composition cannot have mutually exclusive properties.” Accordingly, the properties Applicant discloses or claims are necessarily present. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), see MPEP 2112.01 (II). 
As to claim 3, Ho discloses that the organic acid can be malonic acid, succinic acid or glutaric acid (col. 3, line 60), which meets organic acid for salt formation.
As to claims 12 and 16, Lee discloses including multi-acids as activators in the flux composition, wherein exemplary acids including polyacrylic acid (col. 3, lines 30), which meets recited acrylic acid not for salt formation. The exemplary amount of such acid ranges from about 5-12 wt% (col. 8, lines 8, 12-13), which overlap with the claimed range of >0-10 wt%. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include acrylic acid in the flux composition of Ho to help as activator agent, as suggested by Lee.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Lee as applied to claim 1 above, and further in view of Applicant-admitted prior art (referring as “AAPA”).
Regarding claim 9, rejection of claim 1 above is incorporated herein for the flux composition. Ho or Lee does not explicitly mention a resin flux cored solder.  However, AAPA discloses that a resin flux cored solder comprising: a linear solder and flux being filled in the solder has been known and widely used (Applicant original specification- Background- [0002]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a resin flux cored solder using the flux of Ho since such soldering flux composition is conventional in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ho & Lee as applied to claim 1 above, and in view of Tanahashi et al. (US 5919317, “Tanahashi”).
Regarding claim 10, rejection of claim 1 above is incorporated herein for the flux composition. Ho or Lee does not explicitly mention a flux coated pellet. However, Tanahashi (also directed to soldering flux composition) teaches a solder pellet 7 being covered with a flux 6 used for soldering of chip components to the substrate (fig. 1B, col. 16- example 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a solder pellet with a flux since such soldering composition form/shape has been well-known in the art (Tanahashi) and doing so would allow to solder to produce desired assembly such as chip component soldered to the substrate.
Claims 13 and 17 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Lee as applied to claim 1 above, and further in view of Taguchi et al. (US 4988395, “Taguchi”).
As to claims 13 and 17, Ho or Lee does not mention an amine not for salt formation as one from the recited group. However, Taguchi (also drawn to soldering flux) teaches adding an amine as an activating agent (col. 4, lines 41, 49), which includes diethanolamine in amount of about 10 wt% (Table 2- sample 10). This meets the claimed amine not for salt formation in amount of 10 wt%. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include diethanolamine in the flux composition of Ho & Lee to aid as activating agent, as suggested by Taguchi.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Lee as applied to claim 1 above, and further in view of Kawamata et al. (US 2009/0308496, “Kawamata”).
As to claim 14,  Ho or Lee is silent concerning an amine halide salt in the flux composition. However, such constituent is known in the art. Kawamata (also drawn to flux composition) teaches adding a hydrohalide salt of an amine as an activator which reacts to help remove oxides [0043]; exemplary halide salts of amine include hydrochlorides, hydrobromides, borohydrofluorides of various amines including cyclohexylamine [0055], in a range of about 5-20 wt% [0056], which overlaps with claimed range of >0-15 wt%. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate an amine halide salt similar to Kawamata in the flux composition of Lee since such salt appears to be conventional in the art and it would help to remove oxides. Consequently, Ho as modified by Lee & Kawamata includes recited organic acid for salt formation, amine for salt formation and an amine halide salt in the flux. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Lee as applied to claim 1 above, and further in view of Ali et al. (US 5215602, “Ali”).
As to claim 15, Ho or Lee does not disclose a surfactant in the flux. However, Ali (also drawn to flux composition) teaches adding a suitable surfactant to promote uniform spreading of the molten solder, usually in a range of 0.25 to 25% by weight of the flux (col. 4, lines 16-27) - this overlaps with claimed range of >0-10 wt%. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a surfactant in the flux composition of Ho in order to promote uniform spreading of molten solder, as suggested by Ali. 

Response to Amendment and Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive for following reasons. Examiner also notes that new ground(s) of rejections have been made for new claims 16-17.
Rejections under 35 U.S.C. §112
Applicant’s arguments with respect to 112(b) indefiniteness rejection have been fully considered and are persuasive. Therefore, this rejection has been withdrawn. 

Rejections under 35 U.S.C. §103
With respect to claim 1, Applicant argues:
Ho specifies and requires that the amine is of the structure shown in formula (I). Ho teaches various conditions for the (R) groups in formula (I). See, e.g., Ho at column 3, lines 1-17. However, Ho does not suggest changing respective numbers of the carbon atoms (C) between the nitrogen atoms (N). Meanwhile, polyoxyalkylene ethylenediamine (reproduced below), as recited in amended claim 1, has two carbon atoms (C) between nitrogen atoms (N), and thus does not correspond to the amine in formula (I). Furthermore, the recited amine of 2,2'- (cyclohexylimino)bisethanol of amended claim 1 includes only one nitrogen (N), and, thus, does not correspond to the amine in formula (I) of Ho.
Because the flux composition of Ho requires that the amine have the structure of formula (I) (see claim 1 of Ho), one of skill in the art would not have been motivated to replace the amine of formula (I) of Ho with ethylenediamine as disclosed in Lee. Applicant asserts that the conclusion in the Office Action that it would have been obvious to one of skill in the art to incorporate ethylenediamine as disclosed in Lee in the flux composition of Ho is based on improper hindsight reasoning. There is no motivation in the disclosure of Ho to replace one of the essential elements of the flux of Ho-the amine of formula (I)-with a different amine.

In response, examiner submits that the rejection does not replace the amine of formula (I) in Ho, which amine meets at least that amine not for salt formation. In modifying the flux of Ho, the ethleynediamine of Lee (amine for salt formation) is included in addition to the amine of formula I (amine not for salt formation) in the flux. Therefore, examiner contends that above argument based on replacing amine of formula (I) appears to be misleading and not convincing. With respect to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  In this case, the feature of having a recited specific amine is taught by prior art of Lee and it is not gleaned from the applicant’s disclosure. So long as it takes into account only knowledge which was within the level of ordinary skill at the time, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Applicant further argues:
Applicant also asserts that, because Lee requires the solvent Glycereth-7 in an amount of 60-90% as an indispensable element of the flux of Lee, it would not have been obvious to combine the flux of Ho and Lee to reach amended claim 1, which excludes components other than those recited by use of the transitional phrase "consisting of'. Applicant further notes that Lee's Flux X includes a high amount of Glycereth-7 (60- 90%), and it would not have been obvious to simply remove this component from Lee's composition without significantly altering the properties of the composition.

In response, examiner notes that the rejection does not include any Glycereth-7 solvent in the flux and Lee was not relied upon as primary reference for the flux composition. Lee is cited with respect to incorporating an amine component in the flux of primary reference of Ho. Therefore, Applicant’s above line of argument concerning Glycereth-7 is misguided and not germane to the proposed combination of Ho & Lee.

Applicant also argues:
Applicant also asserts that the flux of Ho in view of Lee does not teach or suggest the recited element of a rotational viscosity of 3500 Pa- s or more when plates of a rheometer are rotated at 6 Hz. Viscosity refers to a unit of measurement that indicates the degree of stickiness. If a plurality of different substances have a combined viscosity of 200 Pa- s, these substances have the same viscosity value when combined, even if the individual viscosity values of the respective substances are different. The procedure for evaluation is described as "[a] small drop of the fluxing complex prepared according to Example 6 was dispensed onto the surface to be soldered . .." See Ho at column 16, lines 39-41. Due to this description, the fluxing complex (the target flowing complex) had a viscosity such that it could be applied with the dispenser. Thus, Applicant asserts that the viscosity of the flux (the target fluxing complex) of Ho, comparable to JP '683 based on similar uses even if the composition of the flux of Ho is different from the flux of JP '683, is about 5 to 400 Pa- s, and Applicant asserts that the viscosity of the flux of Ho, likely, does not exceed 1000 Pa- s.

In response, it is the examiner’s position that the flux taught by combination of Ho & Lee necessarily possesses the property of rotational viscosity of 3500 Pa-s or more, absent any unexpected results. This rationale is also corroborated by Applicant’s disclosure. Applicant’s specification states: By setting the organic acid to be within a range between 10 parts by mass or more and 645 parts by mass or less, the salt formed by the organic acid and the amine can be solid or a highly viscous liquid (see paragraph [0032] of the published application). Since the flux of Ho contains the claimed mass ratio of organic acid to amine, the salt formed therein intrinsically forms a highly viscous liquid having the claimed viscosity. The courts have held that a chemical composition and its properties are inseparable. “Products of identical chemical composition cannot have mutually exclusive properties.” Accordingly, the properties Applicant discloses or claims are necessarily present. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), see MPEP 2112.01 (II). Furthermore, the arguments of counsel cannot take the place of evidence in the record. Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need and allegations of inoperability of the prior art (see MPEP 716.01(c)). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735